      Case 2:19-cv-01528-KJM-EFB Document 4 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KATHLEEN EMERSON; DANIEL                         No. 2:19-cv-1528-KJM-EFB PS
      ENOS,
12
                         Plaintiffs,
13                                                     ORDER
              v.
14
      FREDERICK MITCHELL,
15
                         Defendant.
16

17

18           On September 23, 2020, the magistrate judge filed findings and recommendations, which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed.

21           The court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

23   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

24   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

25   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

26   supported by the record and by the proper analysis.

27   /////

28   /////
     Case 2:19-cv-01528-KJM-EFB Document 4 Filed 10/29/20 Page 2 of 2


 1         Accordingly, IT IS ORDERED that:
 2         1. The Findings and Recommendations filed September 23, 2020, are ADOPTED; and
 3         2. The above-captioned case is REMANDED to the Superior Court of the State of
 4            California in and for the County of Yolo.
 5   DATED: October 28, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
